(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                     HAYWOOD v. DROWN ET AL.

     CERTIORARI TO THE COURT OF APPEALS OF NEW YORK

   No. 07–10374.       Argued December 3, 2008—Decided May 26, 2009
Believing that damages suits filed by prisoners against state correction
  officers were largely frivolous and vexatious, New York passed Cor
  rection Law §24, which divested state courts of general jurisdiction of
  their jurisdiction over such suits, including those filed under 42
  U. S. C. §1983, and replaced those claims with the State’s preferred
  alternative. Thereunder, a prisoner will have his claim against a cor
  rection officer dismissed for want of jurisdiction and will be left to
  pursue a damages claim against the State in the Court of Claims, a
  court of limited jurisdiction in which the prisoner will not be entitled
  to attorney’s fees, punitive damages, or injunctive relief. Petitioner
  filed two §1983 damages actions against correction employees in
  state court. Finding that it lacked jurisdiction under Correction Law
  §24, the trial court dismissed the actions. Affirming, the State Court
  of Appeals rejected petitioner’s claim that the state statute’s jurisdic
  tional limitation violated the Supremacy Clause. It reasoned that be
  cause that law treats state and federal damages actions against cor
  rection officers equally—i.e., neither can be brought in New York
  courts—it was a neutral rule of judicial administration and thus a
  valid excuse for the State’s refusal to entertain the federal cause of
  action.
Held: Correction Law §24, as applied to §1983 claims, violates the Su
 premacy Clause. Pp. 5–13.
    (a) Federal and state law “together form one system of jurispru
 dence, which constitutes the law of the land for the State; and the
 courts of the two jurisdictions are . . . courts of the same country, hav
 ing jurisdiction partly different and partly concurrent.” Claflin v.
 Houseman, 93 U. S. 130, 136–137. Both state and federal courts
 have jurisdiction over §1983 suits. So strong is the presumption of
 concurrency that it is defeated only when Congress expressly ousts
2                         HAYWOOD v. DROWN

                                  Syllabus

    state courts of jurisdiction, see e.g., id., at 136; or “[w]hen a state
    court refuses jurisdiction because of a neutral state rule regarding
    the administration of the courts,” Howlett v. Rose, 496 U. S. 356, 372.
    As to whether a state law qualifies as such a neutral rule, States re
    tain substantial leeway to establish the contours of their judicial sys
    tems, but lack authority to nullify a federal right or cause of action
    they believe is inconsistent with their local policies. Whatever its
    merits, New York’s policy of shielding correction officers from liability
    when sued for damages arising out of conduct performed in the scope
    of their employment is contrary to Congress’ judgment that all per
    sons who violate federal rights while acting under color of state law
    shall be held liable for damages. “A State may not . . . relieve conges
    tion in its courts by declaring a whole category of federal claims to be
    frivolous.” Id., at 380. Pp. 5–8.
       (b) The New York Court of Appeals’ holding was based on the mis
    understanding that Correction Law §24’s equal treatment of federal
    and state claims would guarantee that the statute would pass consti
    tutional muster. Although the absence of discrimination is essential
    to this Court’s finding a state law neutral, nondiscrimination alone is
    not sufficient to guarantee that a state law will be deemed neutral.
    In addition to this misplaced reliance on equality, respondents mis
    takenly treat this case as implicating the “great latitude [States en
    joy] to establish the structure and jurisdiction of their own courts.”
    Howlett, 496 U. S., at 372. However, this Court need not decide
    whether Congress can compel a State to offer a forum, otherwise un
    available under state law, to hear §1983 suits, because New York has
    courts of general jurisdiction that routinely sit to hear analogous
    §1983 actions. Pp. 8–13.
9 N. Y. 3d 481, 881 N. E. 2d 180, reversed and remanded.

  STEVENS, J., delivered the opinion of the Court, in which KENNEDY,
SOUTER, GINSBURG, and BREYER, JJ., joined. THOMAS, J., filed a dissent
ing opinion, in which ROBERTS, C. J., and SCALIA and ALITO, JJ., joined
as to Part III.
                         Cite as: 556 U. S. ____ (2009)                              1

                              Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
      preliminary print of the United States Reports. Readers are requested to
      notify the Reporter of Decisions, Supreme Court of the United States, Wash
      ington, D. C. 20543, of any typographical or other formal errors, in order
      that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                   No. 07–10374
                                    _________________


       KEITH HAYWOOD, PETITIONER v. CURTIS 

                 DROWN ET AL. 

   ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF

                      NEW YORK

                                  [May 26, 2009] 


   JUSTICE STEVENS delivered the opinion of the Court.
   In our federal system of government, state as well as
federal courts have jurisdiction over suits brought pursu
ant to 42 U. S. C. §1983, the statute that creates a remedy
for violations of federal rights committed by persons acting
under color of state law.1 While that rule is generally
applicable to New York’s supreme courts—the State’s trial
courts of general jurisdiction—New York’s Correction Law
§24 divests those courts of jurisdiction over §1983 suits
that seek money damages from correction officers. New
York thus prohibits the trial courts that generally exercise
jurisdiction over §1983 suits brought against other state
officials from hearing virtually all such suits brought
——————
  1 Section 1 of the Civil Rights Act of 1871, Rev. Stat. §1979, as

amended, 42 U. S. C. §1983, provides in relevant part:
  “Every person who, under color of any statute, ordinance, regulation,
custom, or usage, of any State or Territory or the District of Columbia,
subjects, or causes to be subjected, any citizen of the United States or
other person within the jurisdiction thereof to the deprivation of any
rights, privileges, or immunities secured by the Constitution and laws,
shall be liable to the party injured in an action at law, suit in equity, or
other proper proceeding for redress.”
2                      HAYWOOD v. DROWN

                        Opinion of the Court

against state correction officers. The question presented is
whether that exceptional treatment of a limited category of
§1983 claims is consistent with the Supremacy Clause of
the United States Constitution. 2
                              I
   Petitioner, an inmate in New York’s Attica Correctional
Facility, commenced two §1983 actions against several
correction employees alleging that they violated his civil
rights in connection with three prisoner disciplinary pro
ceedings and an altercation. Proceeding pro se, petitioner
filed his claims in State Supreme Court and sought puni
tive damages and attorney’s fees. The trial court dis
missed the actions on the ground that, under N. Y. Cor
rect. Law Ann. §24 (West 1987) (hereinafter Correction
Law §24), it lacked jurisdiction to entertain any suit aris
ing under state or federal law seeking money damages
from correction officers for actions taken in the scope of
their employment.      The intermediate appellate court
summarily affirmed the trial court. 35 App. Div. 3d 1290,
826 N. Y. S. 2d 542 (2006).
   The New York Court of Appeals, by a 4-to-3 vote, also
affirmed the dismissal of petitioner’s damages action. The
Court of Appeals rejected petitioner’s argument that Cor
rection Law §24’s jurisdictional limitation interfered with
§1983 and therefore ran afoul of the Supremacy Clause of
the United States Constitution. The majority reasoned
that, because Correction Law §24 treats state and federal
damages actions against correction officers equally (that

——————
    2 The
       Supremacy Clause, Art. VI, cl. 2, provides:
  “This Constitution, and the Laws of the United States which shall be
made in Pursuance thereof; and all Treaties made, or which shall be
made, under the Authority of the United States, shall be the supreme
Law of the Land; and the Judges in every State shall be bound thereby,
any Thing in the Constitution or Laws of any State to the Contrary
notwithstanding.”
                    Cite as: 556 U. S. ____ (2009)                 3

                        Opinion of the Court

is, neither can be brought in New York courts), the statute
should be properly characterized as a “neutral state rule
regarding the administration of the courts” and therefore
a “valid excuse” for the State’s refusal to entertain the
federal cause of action. 9 N. Y. 3d 481, 487, 881 N. E. 2d
180, 183, 184 (2007) (quoting Howlett v. Rose, 496 U. S.
356, 369, 372 (1990) (internal quotation marks omitted)).
The majority understood our Supremacy Clause prece
dents to set forth the general rule that so long as a State
does not refuse to hear a federal claim for the “sole reason
that the cause of action arises under federal law,” its
withdrawal of jurisdiction will be deemed constitutional.
9 N. Y. 3d, at 488, 881 N. E. 2d, at 184. So read, discrimi
nation vel non is the focal point of Supremacy Clause
analysis.
   In dissent, Judge Jones argued that Correction Law §24
is not a neutral rule of judicial administration. Noting
that the State’s trial courts handle all other §1983 dam
ages actions, he concluded that the State had created
courts of competent jurisdiction to entertain §1983 suits.
In his view, “once a state opens its courts to hear section
1983 actions, it may not selectively exclude section 1983
actions by denominating state policies as jurisdictional.”
Id., at 497, 881 N. E. 2d, at 191.
   Recognizing the importance of the question decided by
the New York Court of Appeals, we granted certiorari.
554 U. S. ___ (2008). We now reverse.
                             II
  Motivated by the belief that damages suits filed by
prisoners against state correction officers were by and
large frivolous and vexatious, New York passed Correction
Law §24.3 The statute employs a two-step process to strip
——————
   3 The New York Attorney General described Correction Law §24 as

“further[ing] New York’s legitimate interest in minimizing the disrup
tive effect of prisoner damages claims against correction employees,
4                       HAYWOOD v. DROWN

                          Opinion of the Court

its courts of jurisdiction over such damages claims and to
replace those claims with the State’s preferred alternative.
The provision states in full:
       “1. No civil action shall be brought in any court of
     the state, except by the attorney general on behalf of
     the state, against any officer or employee of the de
     partment, in his personal capacity, for damages aris
     ing out of any act done or the failure to perform any
     act within the scope of employment and in the dis
     charge of the duties by such officer or employee.
       “2. Any claim for damages arising out of any act
     done or the failure to perform any act within the scope
     of employment and in the discharge of the duties of
     any officer or employee of the department shall be
     brought and maintained in the court of claims as a
     claim against the state.”
Thus, under this scheme, a prisoner seeking damages from
a correction officer will have his claim dismissed for want
of jurisdiction and will be left, instead, to pursue a claim
for damages against an entirely different party (the State)
in the Court of Claims—a court of limited jurisdiction.4
See N. Y. Const., Art. VI, §9; N. Y. Ct. Clms. Law Ann. §9
(West 1989) (hereinafter Court of Claims Act).
  For prisoners seeking redress, pursuing the Court of
Claims alternative comes with strict conditions. In addi
——————
many of which are frivolous and vexatious.” Brief in Opposition 10; see
also Artega v. State, 72 N. Y. 2d 212, 219, 527 N. E. 2d 1194, 1198
(1988) (“In carrying out their duties relating to security and discipline
in the difficult and sometimes highly stressful prison environment,
correction employees . . . should not be inhibited because their conduct
could be the basis of a damage claim”).
  4 Although the State has waived its sovereign immunity from liability

by allowing itself to be sued in the Court of Claims, a plaintiff seeking
damages against the State in that court cannot use §1983 as a vehicle
for redress because a State is not a “person” under §1983. See Will v.
Michigan Dept. of State Police, 491 U. S. 58, 66 (1989).
                  Cite as: 556 U. S. ____ (2009)             5

                      Opinion of the Court

tion to facing a different defendant, plaintiffs in that Court
are not provided with the same relief, or the same proce
dural protections, made available in §1983 actions brought
in state courts of general jurisdiction. Specifically, under
New York law, plaintiffs in the Court of Claims must
comply with a 90-day notice requirement, Court of Claims
Act §9; are not entitled to a jury trial, §12; have no right to
attorney’s fees, §27; and may not seek punitive damages or
injunctive relief, Sharapata v. Town of Islip, 56 N. Y. 2d
332, 334, 437 N. E. 2d 1104, 1105 (1982).
   We must decide whether Correction Law §24, as applied
to §1983 claims, violates the Supremacy Clause.
                             III
   This Court has long made clear that federal law is as
much the law of the several States as are the laws passed
by their legislatures. Federal and state law “together form
one system of jurisprudence, which constitutes the law of
the land for the State; and the courts of the two jurisdic
tions are not foreign to each other, nor to be treated by
each other as such, but as courts of the same country,
having jurisdiction partly different and partly concurrent.”
Claflin v. Houseman, 93 U. S. 130, 136–137 (1876); see
Minneapolis & St. Louis R. Co. v. Bombolis, 241 U. S. 211,
222 (1916); The Federalist No. 82, p. 132 (E. Bourne ed.
1947) (A. Hamilton) (“[T]he inference seems to be conclu
sive, that the State courts would have a concurrent juris
diction in all cases arising under the laws of the Union,
where it was not expressly prohibited”). Although §1983,
a Reconstruction-era statute, was passed “to interpose the
federal courts between the States and the people, as
guardians of the people’s federal rights,” Mitchum v. Fos
ter, 407 U. S. 225, 242 (1972), state courts as well as fed
eral courts are entrusted with providing a forum for the
vindication of federal rights violated by state or local
officials acting under color of state law. See Patsy v.
6                   HAYWOOD v. DROWN

                      Opinion of the Court

Board of Regents of Fla., 457 U. S. 496, 506–507 (1982)
(canvassing the legislative debates of the 1871 Congress
and noting that “many legislators interpreted [§1983] to
provide dual or concurrent forums in the state and federal
system, enabling the plaintiff to choose the forum in which
to seek relief”); Maine v. Thiboutot, 448 U. S. 1, 3, n. 1
(1980).
   So strong is the presumption of concurrency that it is
defeated only in two narrowly defined circumstances: first,
when Congress expressly ousts state courts of jurisdiction,
see Bombolis, 241 U. S., at 221; Claflin, 93 U. S., at 136;
and second, “[w]hen a state court refuses jurisdiction
because of a neutral state rule regarding the administra
tion of the courts,” Howlett, 496 U. S., at 372. Focusing on
the latter circumstance, we have emphasized that only a
neutral jurisdictional rule will be deemed a “valid excuse”
for departing from the default assumption that “state
courts have inherent authority, and are thus presump
tively competent, to adjudicate claims arising under the
laws of the United States.” Tafflin v. Levitt, 493 U. S. 455,
458 (1990).
   In determining whether a state law qualifies as a neu
tral rule of judicial administration, our cases have estab
lished that a State cannot employ a jurisdictional rule “to
dissociate [itself] from federal law because of disagreement
with its content or a refusal to recognize the superior
authority of its source.” Howlett, 496 U. S., at 371. In
other words, although States retain substantial leeway to
establish the contours of their judicial systems, they lack
authority to nullify a federal right or cause of action they
believe is inconsistent with their local policies. “The sug
gestion that [an] act of Congress is not in harmony with
the policy of the State, and therefore that the courts of the
State are free to decline jurisdiction, is quite inadmissible,
because it presupposes what in legal contemplation does
not exist.” Second Employers’ Liability Cases, 223 U. S. 1,
                     Cite as: 556 U. S. ____ (2009)                   7

                         Opinion of the Court

57 (1912).
  It is principally on this basis that Correction Law §24
violates the Supremacy Clause. In passing Correction
Law §24, New York made the judgment that correction
officers should not be burdened with suits for damages
arising out of conduct performed in the scope of their
employment. Because it regards these suits as too numer
ous or too frivolous (or both), the State’s longstanding
policy has been to shield this narrow class of defendants
from liability when sued for damages.5 The State’s policy,
whatever its merits, is contrary to Congress’ judgment
that all persons who violate federal rights while acting
under color of state law shall be held liable for damages.
As we have unanimously recognized, “[a] State may not
——————
  5 In many respects, Correction Law §24 operates more as an immu
nity-from-damages provision than as a jurisdictional rule. Indeed, the
original version of the statute gave correction officers qualified immu
nity, providing that no officer would be “liable for damages if he shall
have acted in good faith, with reasonable care and upon probable
cause.” N. Y. Correct. Law. §6–b (McKinney Supp. 1947). And, more
recently, a state legislative proposal seeking to extend Correction Law
§24’s scheme to other state employees explained that its purpose was to
grant “the same immunity from civil damage actions as all other State
employees who work in the prisons.” App. 85.
  In Howlett v. Rose, 496 U. S. 356 (1990), we considered the question
whether a Florida school board could assert a state-law immunity
defense in a §1983 action brought in state court when the defense
would not have been available if the action had been brought in federal
court. We unanimously held that the State’s decision to extend immu
nity “over and above [that which is] already provided in §1983 . . .
directly violates federal law,” and explained that the “elements of, and
the defenses to, a federal cause of action are defined by federal law.”
Id., at 375; Owen v. Independence, 445 U. S. 622, 647, n. 30 (1980); see
also R. Fallon, D. Meltzer, & D. Shapiro, Hart & Wechsler’s The Fed
eral Courts and the Federal System 1122 (5th ed. 2003) (“Federal law
governs the immunity in [§1983] actions, even when brought against
state officials”). Thus, if Correction Law §24 were understood as
offering an immunity defense, Howlett would compel the conclusion
that it violates the Supremacy Clause.
8                   HAYWOOD v. DROWN

                     Opinion of the Court

. . . relieve congestion in its courts by declaring a whole
category of federal claims to be frivolous. Until it has been
proved that the claim has no merit, that judgment is not
up to the States to make.” Howlett, 496 U. S., at 380;
Burnett v. Grattan, 468 U. S. 42, 55 (1984) (rejecting as
“manifestly inconsistent with the central objective of the
Reconstruction–Era civil rights statutes” the judgment
“that factors such as minimizing the diversion of state
officials’ attention from their duties outweigh the interest
in providing employees ready access to a forum to resolve
valid claims”). That New York strongly favors a rule
shielding correction officers from personal damages liabil
ity and substituting the State as the party responsible for
compensating individual victims is irrelevant. The State
cannot condition its enforcement of federal law on the
demand that those individuals whose conduct federal law
seeks to regulate must nevertheless escape liability.
                             IV
   While our cases have uniformly applied the principle
that a State cannot simply refuse to entertain a federal
claim based on a policy disagreement, we have yet to
confront a statute like New York’s that registers its dis
sent by divesting its courts of jurisdiction over a disfa
vored federal claim in addition to an identical state claim.
The New York Court of Appeals’ holding was based on the
misunderstanding that this equal treatment of federal
and state claims rendered Correction Law §24 constitu
tional. 9 N. Y. 3d, at 489, 881 N. E. 2d, at 185 (“Put sim
ply, because Correction Law §24 does not treat section
1983 claims differently than it treats related state law
causes of action, the Supremacy Clause is not offended”).
To the extent our cases have created this misperception,
we now make clear that equality of treatment does not
ensure that a state law will be deemed a neutral rule of
judicial administration and therefore a valid excuse for
                 Cite as: 556 U. S. ____ (2009)           9

                     Opinion of the Court

refusing to entertain a federal cause of action.
  Respondents correctly observe that, in the handful of
cases in which this Court has found a valid excuse, the
state rule at issue treated state and federal claims
equally. In Douglas v. New York, N. H. & H. R. Co., 279
U. S. 377 (1929), we upheld a state law that granted state
courts discretion to decline jurisdiction over state and
federal claims alike when neither party was a resident of
the State. Later, in Herb v. Pitcairn, 324 U. S. 117 (1945),
a city court dismissed an action brought under the Federal
Employers’ Liability Act (FELA), 45 U. S. C. §51 et seq.,
for want of jurisdiction because the cause of action arose
outside the court’s territorial jurisdiction. We upheld the
dismissal on the ground that the State’s venue laws were
not being applied in a way that discriminated against the
federal claim. 324 U. S., at 123. In a third case, Missouri
ex rel. Southern R. Co. v. Mayfield, 340 U. S. 1 (1950), we
held that a State’s application of the forum non conveniens
doctrine to bar adjudication of a FELA case brought by
nonresidents was constitutionally sound as long as the
policy was enforced impartially. Id., at 4. And our most
recent decision finding a valid excuse, Johnson v. Fankell,
520 U. S. 911 (1997), rested largely on the fact that
Idaho’s rule limiting interlocutory jurisdiction did not
discriminate against §1983 actions. See id., at 918.
  Although the absence of discrimination is necessary to
our finding a state law neutral, it is not sufficient. A
jurisdictional rule cannot be used as a device to undermine
federal law, no matter how evenhanded it may appear. As
we made clear in Howlett, “[t]he fact that a rule is de
nominated jurisdictional does not provide a court an ex
cuse to avoid the obligation to enforce federal law if the
rule does not reflect the concerns of power over the person
and competence over the subject matter that jurisdictional
rules are designed to protect.” 496 U. S., at 381. Ensuring
equality of treatment is thus the beginning, not the end, of
10                      HAYWOOD v. DROWN

                          Opinion of the Court

the Supremacy Clause analysis.
   In addition to giving too much weight to equality of
treatment, respondents mistakenly treat this case as
implicating the “great latitude [States enjoy] to establish
the structure and jurisdiction of their own courts.” Id., at
372. Although Correction Law §24 denies state courts
authority to entertain damages actions against correction
officers, this case does not require us to decide whether
Congress may compel a State to offer a forum, otherwise
unavailable under state law, to hear suits brought pursu
ant to §1983. The State of New York has made this in
quiry unnecessary by creating courts of general jurisdic
tion that routinely sit to hear analogous §1983 actions.
New York’s constitution vests the state supreme courts
with general original jurisdiction, N. Y. Const., Art. VI,
§7(a), and the “inviolate authority to hear and resolve all
causes in law and equity.” Pollicina v. Misericordia Hos
pital Medical Center, 82 N. Y. 2d 332, 339, 624 N. E. 2d
974, 977 (1993). For instance, if petitioner had attempted
to sue a police officer for damages under §1983, the suit
would be properly adjudicated by a state supreme court.
Similarly, if petitioner had sought declaratory or injunc
tive relief against a correction officer, that suit would be
heard in a state supreme court. It is only a particular
species of suits—those seeking damages relief against
correction officers—that the State deems inappropriate for
its trial courts.6
——————
  6 While we have looked to a State’s “common-law tort analogues” in

deciding whether a state procedural rule is neutral, see Felder v. Casey,
487 U. S. 131, 146, n. 3 (1988), we have never equated “analogous
claims” with “identical claims.” Instead, we have searched for a similar
claim under state law to determine whether a State has established
courts of adequate and appropriate jurisdiction capable of hearing a
§1983 suit. See Testa v. Katt, 330 U. S. 386, 388, 394 (1947); Martinez
v. California, 444 U. S. 277, 283–284, n. 7 (1980) (“[W]here the same
type of claim, if arising under state law, would be enforced in the state
courts, the state courts are generally not free to refuse enforcement of
                      Cite as: 556 U. S. ____ (2009)                    11

                          Opinion of the Court

  We therefore hold that, having made the decision to
create courts of general jurisdiction that regularly sit to
entertain analogous suits, New York is not at liberty to
shut the courthouse door to federal claims that it considers
at odds with its local policy.7 A State’s authority to organ
ize its courts, while considerable, remains subject to the
strictures of the Constitution. See, e.g., McKnett v.
St. Louis & San Francisco R. Co., 292 U. S. 230, 233
(1934). We have never treated a State’s invocation of

——————
the federal claim” (emphasis added)). Section 1983 damages claims
against other state officials and equitable claims against correction
officers are both sufficiently analogous to petitioner’s §1983 claims.
   7 The dissent’s contrary view is based on its belief that “States have

unfettered authority to determine whether their local courts may
entertain a federal cause of action.” Post, at 8 (opinion of THOMAS, J.).
But this theory of the Supremacy Clause was raised and squarely
rejected in Howlett. Respondents in that case “argued that a federal
court has no power to compel a state court to entertain a claim over
which the state court has no jurisdiction as a matter of state law.” 496
U. S., at 381; see also Brief for National Association of Counties et al.
as Amici Curiae in Howlett v. Rose, O. T. 1989, No. 89–5383, pp. 11–13
(“[S]tate courts are under no obligation to disregard even-handed
jurisdictional limitations that exclude both state and federal claims”).
We declared that this argument had “no merit” and explained that it
ignored other provisions of the Constitution, including the Full Faith
and Credit Clause and the Privileges and Immunities Clause, which
compel States to open their courts to causes of action over which they
would normally lack jurisdiction. See 496 U. S., at 381–382; see also
Hughes v. Fetter, 341 U. S. 609, 611 (1951) (interpreting the Full Faith
and Credit Clause and concluding that a State cannot “escape [its]
constitutional obligation to enforce the rights and duties validly created
under the laws of other states by the simple device of removing jurisdic
tion from courts otherwise competent”); Angel v. Bullington, 330 U. S.
183, 188 (1947) (noting that the Constitution may “fetter the freedom of
a State to deny access to its courts howsoever much it may regard such
withdrawal of jurisdiction ‘the adjective law of the State’, or the exer
cise of its right to regulate ‘the practice and procedure’ of its courts”).
We saw no reason to treat the Supremacy Clause differently. Howlett,
496 U. S., at 382–383. Thus, to the extent the dissent resurrects this
argument, we again reject it.
12                      HAYWOOD v. DROWN

                          Opinion of the Court

“jurisdiction” as a trump that ends the Supremacy Clause
inquiry, see Howlett, 496 U. S., at 382–383, and we decline
to do so in this case. Because New York’s supreme courts
generally have personal jurisdiction over the parties in
§1983 suits brought by prisoners against correction offi
cers and because they hear the lion’s share of all other
§1983 actions, we find little concerning “power over the
person and competence over the subject matter” in Correc
tion Law §24. Id., at 381; see id., at 378 (conducting a
similar analysis and concluding that the Florida courts of
general jurisdiction were “fully competent to provide the
remedies [§1983] requires”).8
   Accordingly, the dissent’s fear that “no state jurisdic
tional rule will be upheld as constitutional” is entirely
unfounded. Post, at 29, n. 10. Our holding addresses only
the unique scheme adopted by the State of New York—a
law designed to shield a particular class of defendants
(correction officers) from a particular type of liability
(damages) brought by a particular class of plaintiffs (pris
oners). Based on the belief that damages suits against
correction officers are frivolous and vexatious, see supra,
at 3–4, n. 3, Correction Law §24 is effectively an immu
nity statute cloaked in jurisdictional garb. Finding this
——————
  8 The  dissent’s proposed solution would create a blind spot in the Su
premacy Clause. If New York had decided to employ a procedural rule
to burden the enforcement of federal law, the dissent would find the
scheme unconstitutional. Yet simply because New York has decided to
impose an even greater burden on a federal cause of action by selectively
withdrawing the jurisdiction of its courts, the dissent detects no consti
tutional violation. Thus, in the dissent’s conception of the Supremacy
Clause, a State could express its disagreement with (and even open
hostility to) a federal cause of action, declare a desire to thwart its
enforcement, and achieve that goal by removing the disfavored category
of claims from its courts’ jurisdiction. If this view were adopted, the
lesson of our precedents would be that other States with unconstitution
ally burdensome procedural rules did not go far enough “to avoid the
obligation to enforce federal law.” Howlett, 469 U. S., at 381.
                     Cite as: 556 U. S. ____ (2009)                    13

                          Opinion of the Court

scheme unconstitutional merely confirms that the Su
premacy Clause cannot be evaded by formalism.9
                             V
  The judgment of the New York Court of Appeals is
reversed, and the case is remanded to that court for fur
ther proceedings not inconsistent with this opinion.

                                                      It is so ordered.




——————
  9 A contrary conclusion would permit a State to withhold a forum for

the adjudication of any federal cause of action with which it disagreed
as long as the policy took the form of a jurisdictional rule. That out
come, in turn, would provide a roadmap for States wishing to circum
vent our prior decisions. See id., at 383 (rejecting a similar argument
that would have allowed “the State of Wisconsin [to] overrule our
decision in Felder . . . by simply amending its notice-of-claim statute to
provide that no state court would have jurisdiction of an action in which
the plaintiff failed to give the required notice”).
                  Cite as: 556 U. S. ____ (2009)            1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 07–10374
                          _________________


      KEITH HAYWOOD, PETITIONER v. CURTIS 

                DROWN ET AL. 

   ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF

                      NEW YORK

                         [May 26, 2009] 


  JUSTICE THOMAS, with whom THE CHIEF JUSTICE,
JUSTICE SCALIA, and JUSTICE ALITO join as to Part III,
dissenting.
  The Court holds that New York Correction Law Anno­
tated §24, which divests New York’s state courts of sub­
ject-matter jurisdiction over suits seeking money damages
from correction officers, violates the Supremacy Clause of
the Constitution, Art. VI, cl. 2, because it requires the
dismissal of federal actions brought in state court under
42 U. S. C. §1983. I disagree. Because neither the Consti­
tution nor our precedent requires New York to open its
courts to §1983 federal actions, I respectfully dissent.
                               I
  Although the majority decides this case on the basis of
the Supremacy Clause, see ante, at 5–13, the proper start­
ing point is Article III of the Constitution. Article III, §1,
provides that “[t]he judicial Power of the United States,
shall be vested in one supreme Court, and in such inferior
Courts as the Congress may from time to time ordain and
establish.” The history of the drafting and ratification of
this Article establishes that it leaves untouched the
States’ plenary authority to decide whether their local
courts will have subject-matter jurisdiction over federal
causes of action.
2                   HAYWOOD v. DROWN

                    THOMAS, J., dissenting

   The text of Article III reflects the Framers’ agreement
that the National Government needed a Supreme Court.
There was sharp disagreement at the Philadelphia Con­
vention, however, over the need for lower federal courts.
Several of the Framers, most notably James Madison,
favored a strong central government that included lower
federal tribunals. Under the Virginia Plan, the Constitu­
tion would have established a “National Judiciary . . . to
consist of one or more supreme tribunals, and of inferior
tribunals to be chosen by the National Legislature.” 1
Records of the Federal Convention of 1787, p. 21 (M. Far­
rand ed. 1911) (hereinafter Farrand). A revised version of
the proposal, which stated that the National Judiciary
would “ ‘consist of One supreme tribunal, and of one or
more inferior tribunals,’ ” was approved on June 4, 1787.
Id., at 95.
   The following day, however, John Rutledge raised an
objection to “establishing any national tribunal except a
single supreme one.” Id., at 119. He proposed striking the
language providing for the creation of lower federal courts
because state courts were “most proper” for deciding “all
cases in the first instance.” Ibid. According to Rutledge,
“the right of appeal to the supreme national tribunal [was]
sufficient to secure the national rights [and] uniformity of
Judgm[en]ts,” and the lower federal courts were thus an
“unnecessary encroachment” on the sovereign prerogative
of the States to adjudicate federal claims. Id., at 124.
Madison nonetheless defended the Virginia Plan. He
countered that “inferior [federal] tribunals . . . dispersed
throughout the Republic” were necessary to meet the
needs of the newly formed government: “An effective
Judiciary establishment commensurate to the legislative
authority [is] essential. A Government without a proper
Executive [and] Judiciary would be the mere trunk of a
body without arms or legs to act or move.” Ibid. But
despite Madison’s objections, Rutledge’s motion prevailed.
                  Cite as: 556 U. S. ____ (2009)            3

                     THOMAS, J., dissenting

See id., at 125.
   Madison and James Wilson soon thereafter proposed
alternative language that “ ‘empowered [Congress] to
institute inferior tribunals.’ ” Ibid. This version moder­
ated the original Virginia Plan because of the “distinction
between establishing such tribunals absolutely, and giving
a discretion to the Legislature to establish or not establish
[inferior federal courts].” Ibid. Over continued objections
that such courts were an unnecessary expense and an
affront to the States, the scaled-back version of the Vir­
ginia Plan passed. Ibid.
   On June 15, 1787, however, the New Jersey Plan was
introduced. Although it did not directly challenge the
decision to permit Congress to “institute” inferior federal
courts, the plan, among other things, required state courts
to adjudicate federal claims. Id., at 125, 243. In particu­
lar, the plan provided that, except for cases of impeach­
ment (over which the Supreme Court would have original
jurisdiction), “all punishments, fines, forfeitures [and]
penalties . . . shall be adjudged by the Common law Judi­
ciar[ies] of the State in which any offence contrary to the
true intent [and] meaning of [federal law] shall have been
committed or perpetrated, with liberty of commencing in
the first instance all suits [and] prosecutions for that
purpose in the superior Common law Judiciary in such
State, subject nevertheless, for the correction of all errors,
both in law [and] fact in rendering judgment, to an appeal
to the Judiciary of the U[nited] States.” Id., at 243, 244.
   The introduction of the New Jersey Plan reignited the
debate over the need for lower federal courts. In light of
the plan’s provision for mandatory state-court jurisdiction
over federal claims, Pierce Butler “could see no necessity
for such tribunals.” 2 id., at 45. Luther Martin added
that lower federal courts would “create jealousies [and]
oppositions in the State tribunals, with the jurisdiction of
which they will interfere.” Id., at 45–46. But Nathaniel
4                   HAYWOOD v. DROWN

                    THOMAS, J., dissenting

Ghorum responded that inferior federal tribunals were
“essential to render the authority of the Nat[ional] Legis­
lature effectual.” Id., at 46. Edmund Randolph bluntly
argued that “the Courts of the States can not be trusted
with the administration of the National laws.” Ibid.
George Mason suggested that, at the very least, “many
circumstances might arise not now to be foreseen, which
might render such a power absolutely necessary.” Ibid.
Roger Sherman also “was willing to give the power to the
Legislature,” even though he “wished them to make use of
the State Tribunals whenever it could be done . . . with
safety to the general interest.” Ibid.
   At the conclusion of this debate, the New Jersey Plan,
including its component requiring state-court considera­
tion of federal claims, was defeated and the Madison-
Wilson proposal was delivered to the Committee of Detail,
see id., at 133. The Committee amended the proposal’s
language to its current form in Article III, which gives
Congress the power to “ordain and establish” inferior
federal courts. See id., at 168. The delegates to the Con­
stitutional Convention unanimously adopted this revised
version, see id., at 315, and it was ultimately ratified by
the States.
   This so-called Madisonian Compromise bridged the
divide “between those who thought that the establishment
of lower federal courts should be constitutionally manda­
tory and those who thought there should be no federal
courts at all except for a Supreme Court with, inter alia,
appellate jurisdiction to review state court judgments.” R.
Fallon, D. Meltzer, & D. Shapiro, Hart and Wechsler’s The
Federal Courts and the Federal System 348 (4th ed. 1996).
In so doing, the compromise left to the wisdom of Congress
the creation of lower federal courts: “So far as the inferior
Federal Courts were concerned, it was entirely discretion­
ary with Congress to what extent it would vest Federal
judicial power in them. It could grant to them as much or
                      Cite as: 556 U. S. ____ (2009)                      5

                          THOMAS, J., dissenting

as little as it chose of those classes of jurisdiction, enu­
merated in Article III as belonging to the judicial power of
the United States. It could, if it chose, leave to the State
Courts all or any of these classes.” Warren, Federal
Criminal Laws and the State Courts, 38 Harv. L. Rev. 545,
547 (1925) (footnote omitted).
  The assumption that state courts would continue to
exercise concurrent jurisdiction over federal claims was
essential to this compromise. See The Federalist No. 82,
pp. 130, 132 (E. Bourne ed. 1947) (A. Hamilton) (“[T]he
inference seems to be conclusive, that the State courts
would have a concurrent jurisdiction in all cases arising
under the laws of the Union, where it was not expressly
prohibited”).1 In light of that historical understanding,
this Court has held that, absent an Act of Congress provid­
ing for exclusive jurisdiction in the lower federal courts,
the “state courts have inherent authority, and are thus
presumptively competent, to adjudicate claims arising
under the laws of the United States.” Tafflin v. Levitt, 493
U. S. 455, 458–459 (1990); see also Plaquemines Tropical
Fruit Co. v. Henderson, 170 U. S. 511, 517–518 (1898)
——————
  1 Alexander Hamilton’s recognition of “concurrent jurisdiction” should

not be mistaken for a suggestion that the Constitution requires state
courts to hear federal claims. See ante, at 5 (opinion of STEVENS, J.).
He merely understood that the States would be “divested of no part of
their primitive jurisdiction” and state courts “in every case in which
they were not expressly excluded by the future acts of the national
legislature . . . [would] of course take cognizance of the causes to which
those acts may give birth.” The Federalist No. 82, at 132. Hamilton
thus assumed that state courts would continue to entertain federal
claims consistent with their “primitive jurisdiction” under state law.
Ibid. But he remained skeptical that state courts could be forced to
entertain federal causes of action when state law deprived them of
jurisdiction over such claims. See Hamilton, The Examination No. 6,
(Jan. 2, 1802), in 25 Papers of Alexander Hamilton 484, 487–488 (H.
Syrett ed. 1977) (“[I]t is not to be forgotten, that the right to employ the
agency of the State Courts for executing the laws of the Union, is liable
to question, and has, in fact, been seriously questioned”).
6                   HAYWOOD v. DROWN

                     THOMAS, J., dissenting

(“ ‘[I]n judicial matters, the concurrent jurisdiction of the
state tribunals depends altogether upon the pleasure of
congress, and may be revoked and extinguished whenever
they think proper, in every case in which the subject mat­
ter can constitutionally be made cognizable in the federal
courts; and that, without an express provision to the con­
trary, the state courts will retain a concurrent jurisdiction
in all cases where they had jurisdiction originally over the
subject matter” (quoting 1 J. Kent, Commentaries on
American Law 374–375 (1826) (hereinafter Kent))). As a
result, “if exclusive jurisdiction [in the federal courts] be
neither express nor implied, the State courts have concur­
rent jurisdiction whenever, by their own constitution, they
are competent to take it.” Claflin v. Houseman, 93 U. S.
130, 136 (1876).
    The Constitution’s implicit preservation of state author­
ity to entertain federal claims, however, did not impose a
duty on state courts to do so. As discussed above, there
was at least one proposal to expressly require state courts
to take original jurisdiction over federal claims (subject to
appeal in federal court) that was introduced in an attempt
to forestall the creation of lower federal courts. See supra,
at 3–4. But in light of the failure of this proposal—which
was offered before the adoption of the Madisonian Com­
promise—the assertions by its supporters that state courts
would ordinarily entertain federal causes of action cannot
reasonably be viewed as an assurance that the States
would never alter the subject-matter jurisdiction of their
courts. The Framers’ decision to empower Congress to
create federal courts that could either supplement or
displace state-court review of federal claims, as well as the
exclusion of any affirmative command requiring the States
to consider federal claims in the text of Article III, confirm
this understanding. See U. S. Term Limits, Inc. v. Thorn
ton, 514 U. S. 779, 848 (1995) (THOMAS, J., dissenting)
(“Where the Constitution is silent about the exercise of a
                     Cite as: 556 U. S. ____ (2009)                     7

                         THOMAS, J., dissenting

particular power—that is, where the Constitution does not
speak either expressly or by necessary implication—the
Federal Government lacks that power and the States
enjoy it”).2
   The earliest decisions addressing this question, written
by then-serving and future Supreme Court Justices, con­
firm that state courts remain “tribunals over which the
government of the Union has no adequate control, and
which may be closed to any claim asserted under a law of
the United States.” Osborn v. Bank of United States, 9
Wheat. 738, 821 (1824); see also Stearns v. United States,
22 F. Cas. 1188, 1192 (No. 13, 341) (DC Vt. 1835) (Thomp­
son, J.) (Article III does not give Congress authority to
“compel a state court to entertain jurisdiction in any case;
they are not inferior courts in the sense of the constitu­
tion; they are not ordained by congress. State courts are
left to consult their own duty from their own state author­
ity and organization”). “The states, in providing their own

——————
   2 See also Collins, Article III Cases, State Court Duties, and the

Madisonian Compromise, 1995 Wis. L. Rev. 39, 144 (1995) (hereinafter
Collins) (“It is . . . extremely difficult to argue from the debatable
assumption that state courts would be under an obligation to take all
Article III judicial business in the first instance—as a quid pro quo for
the Constitution’s noninclusion of any reference to lower federal
courts—to the conclusion that such a duty still existed when the second
half of that bargain was decisively rejected (in the Madisonian Com­
promise, no less)”); Pfander, Rethinking the Supreme Court’s Original
Jurisidiction in State-Party Cases, 82 Cal. L. Rev. 555, 596 (1994) (“The
framers may well have assumed that the federal system would simply
take the state courts as it found them; state courts could exercise a
concurrent jurisdiction over any federal claims that fit comfortably
within their pre-existing jurisdiction—what Hamilton in The Federalist
called their primitive jurisdiction—so long as the federal claims were
not, by virtue of congressional decree, subject to the exclusive jurisdic­
tion of the federal courts. It seems unlikely, however, that the framers
would have chosen to compel the state courts to entertain federal
claims against their will and in violation of their own jurisdictional
limits” (footnotes omitted)).
8                   HAYWOOD v. DROWN

                    THOMAS, J., dissenting

judicial tribunals, have a right to limit, control, and re­
strict their judicial functions, and jurisdiction, according
to their own mere pleasure.” Mitchell v. Great Works
Milling & Mfg. Co., 17 F. Cas. 496, 499 (No. 9,662) (CCD
Me. 1843) (Story, J.). In short, there was “a very clear
intimation given by the judges of the Supreme Court, that
the state courts were not bound in consequence of any act
of congress, to assume and exercise jurisdiction in such
cases. It was merely permitted to them to do so as far, as
was compatible with their state obligations.” Kent 375;
see also id., at 377 (explaining that the Constitution “per­
mits state courts which are competent for the purpose, and
have an inherent jurisdiction adequate to the case, to
entertain suits in the given cases”).
   Under our federal system, therefore, the States have
unfettered authority to determine whether their local
courts may entertain a federal cause of action. Once a
State exercises its sovereign prerogative to deprive its
courts of subject-matter jurisdiction over a federal cause of
action, it is the end of the matter as far as the Constitu­
tion is concerned.
   The present case can be resolved under this principle
alone. New York Correction Law Annotated §24, ¶1 (West
1987) (NYCLA) provides that “[n]o civil action shall be
brought in any court of the state, except by the attorney
general on behalf of the state, against any officer or em­
ployee of the department, in his personal capacity, for
damages arising out of any act done or the failure to per­
form any act within the scope of the employment and in
the discharge of the duties by such officer or employee.”
The majority and petitioner agree that this statute erects
a jurisdictional bar that prevents the state courts from
entertaining petitioner’s claim for damages under §1983.
See ante, at 4 (agreeing that “a prisoner seeking damages
from a correction officer will have his claim dismissed for
want of jurisdiction”); Brief for Petitioner 21 (“Every New
                 Cite as: 556 U. S. ____ (2009)            9

                    THOMAS, J., dissenting

York court must immediately dismiss such suits for lack of
jurisdiction, regardless of merit”). Because New York’s
decision to withdraw jurisdiction over §1983 damages
actions—or indeed, over any claims—does not offend the
Constitution, the judgment below should be affirmed.
                             II
   The Court has evaded Article III’s limitations by finding
that the Supremacy Clause constrains the States’ author­
ity to define the subject-matter jurisdiction of their own
courts. See ante, at 5–8. In particular, the Court has held
that “the Federal Constitution prohibits state courts of
general jurisdiction from refusing” to entertain a federal
claim “solely because the suit is brought under a federal
law” as a “state may not discriminate against rights aris­
ing under federal laws.” McKnett v. St. Louis & San
Francisco R. Co., 292 U. S. 230, 233–234 (1934). There is
no textual or historical support for the Court’s incorpora­
tion of this antidiscrimination principle into the Suprem­
acy Clause.
                             A
                             1
   The Supremacy Clause provides that “[t]his Constitu­
tion, and the Laws of the United States which shall be
made in Pursuance thereof . . . shall be the supreme Law
of the Land; and the Judges in every State shall be bound
thereby, any Thing in the Constitution or Laws of any
State to the Contrary notwithstanding.” Art. VI, cl. 2.
Under this provision, “[t]he laws of the United States are
laws in the several States, and just as much binding on
the citizens and courts thereof as the State laws are. . . .
The two together form one system of jurisprudence, which
constitutes the law of the land for the State.” Claflin, 93
U. S., at 136–137; see also Gregory v. Ashcroft, 501 U. S.
452, 460 (1991); Robb v. Connolly, 111 U. S. 624, 637
10                   HAYWOOD v. DROWN

                     THOMAS, J., dissenting

(1884). Thus, a valid federal law is substantively superior
to a state law; “if a state measure conflicts with a federal
requirement, the state provision must give way.” Swift &
Co. v. Wickham, 382 U. S. 111, 120 (1965). As a textual
matter, however, the Supremacy Clause does not address
whether a state court must entertain a federal cause of
action; it provides only a rule of decision that the state
court must follow if it adjudicates the claim. See R. Ber­
ger, Congress v. The Supreme Court 245 (1969) (The
Supremacy Clause only “ ‘enacts what the law shall be’. . . .
[I]t defines the governing ‘supreme law,’ and if a State
court has jurisdiction, it commands that that law shall
govern”).
   The Supremacy Clause’s path to adoption at the Con­
vention confirms this focus. Its precursor was introduced
as part of the New Jersey Plan. See 1 Farrand 245 (“[A]ll
Acts of . . . Cong[ress] made by virtue [and] in pursuance
of the powers hereby . . . vested in them . . . shall be the
supreme law of the respective States so far forth as those
Acts . . . shall relate to the said States or their Citizens”);
ibid. (“[T]he Judiciary of the several States shall be bound
thereby in their decisions, any thing in the respective laws
of the Individual States . . . notwithstanding”). But, as
explained above, see supra, at 3–4, the New Jersey Plan
also included an entirely separate provision that ad­
dressed state-court jurisdiction, which would have re­
quired all federal questions to “b[e] determined in the first
instance in the courts of the respective states.” 3 Farrand
287. These two provisions of the New Jersey Plan worked
in tandem to require state courts to entertain federal
claims and to decide the substantive dispute in favor of
federal law if a conflict between the two arose.
   After the adoption of the Madisonian Compromise and
the defeat of the New Jersey Plan, the Framers returned
to the question of federal supremacy. A proposal was
introduced granting Congress the power to “ ‘negative all
                      Cite as: 556 U. S. ____ (2009)                    11

                         THOMAS, J., dissenting

laws passed by the several States (contravening in the
opinion of [Congress] the articles of Union, or any treaties
subsisting under the authority of [Congress]).’ ” 2 id., at
27. James Madison believed the proposal “essential to the
efficacy [and] security of the [federal] Gov[ernmen]t.”
Ibid. But others at the Convention, including Roger
Sherman, “thought it unnecessary, as the Courts of the
States would not consider as valid any law contravening
the Authority of the Union, and which the legislature
would wish to be negatived.” Ibid. In the end, Madison’s
proposal was defeated. Id., at 28. But as a substitute for
that rejected proposal, Luther Martin resurrected the
Supremacy Clause provision from the New Jersey Plan
and it was unanimously approved. See id., at 28–29.3
  This historical record makes clear that the Supremacy
Clause’s exclusive function is to disable state laws that are
substantively inconsistent with federal law—not to re­
quire state courts to hear federal claims over which the
courts lack jurisdiction. This was necessarily the case
when the clause was first introduced as part of the New
Jersey Plan, as it included a separate provision to confront
the jurisdictional question. Had that plan prevailed and
been ratified by the States, construing the Supremacy
Clause to address state-court jurisdiction would have
rendered the separate jurisdictional component of the New
Jersey Plan mere surplusage. See Marbury v. Madison, 1
Cranch 137, 174 (1803) (“It cannot be presumed that any

——————
    3 As proposed by Luther Martin, the Clause provided as follows:

“ ‘[T]hat the Legislative acts of the [United States] made by virtue [and]
in pursuance of the articles of Union, and all treaties made [and]
ratified under the authority of the [United States] shall be the supreme
law of the respective States, as far as those acts or treaties shall relate
to the said States, or their Citizens and inhabitants—[and] that the
Judiciaries of the several States shall be bound thereby in their deci­
sions, any thing in the respective laws of the individual States to the
contrary notwithstanding.’ ” 2 Farrand 28–29.
12                       HAYWOOD v. DROWN

                          THOMAS, J., dissenting

clause in the constitution is intended to be without ef­
fect”); see also Kelo v. New London, 545 U. S. 469, 507
(2005) (THOMAS, J., dissenting).
  The Supremacy Clause’s exclusive focus on substantive
state law is also evident from the context in which it was
revived. First, the Clause was not adopted until after the
New Jersey Plan’s rejection, as part of the entirely sepa­
rate debate over Madison’s proposal to grant Congress the
power to “negative” the laws of the States. By then, the
Framers had already adopted Article III, thereby ending
the fight over state-court jurisdiction. The question before
the Convention thus was not which courts (state or fed­
eral) were best suited to adjudicate federal claims, but
which branch of government (Congress or the courts)
would be most effective in vindicating the substantive
superiority of federal law. The Supremacy Clause was
directly responsive to that question.
  Second, the timing of the Clause’s adoption suggests
that the Framers viewed it as achieving the same end as
Madison’s congressional “negative” proposal. Although
Madison believed that Congress could most effectively
countermand inconsistent state laws,4 the Framers de­
——————
   4 Madison did not believe that federal courts were up to the task. See

Letter from James Madison to Thomas Jefferson (Oct. 24, 1787),
reprinted in 3 id., at 131, 134 (“It may be said that the Judicial author­
ity, under our new system will keep the States within their proper
limits, and supply the place of a negative on their laws. The answer is,
that it is more convenient to prevent the passage of a law than to
declare it void after it is passed; that this will be particularly the case,
where the law aggrieves individuals, who may be unable to support an
appeal [against] a State to the supreme Judiciary; that a State which
would violate the Legislative rights of the Union, would not be very
ready to obey a Judicial decree in support of them, and that a recur­
rence to force, which, in the event of disobedience would be necessary,
is an evil which the new Constitution meant to exclude as far as possi­
ble”). He had even less faith in state courts. See 2 id., at 27–28 (“Con­
fidence can (not) be put in the State Tribunals as guardians of the
National authority and interests”). In light of Madison’s mistrust of
                     Cite as: 556 U. S. ____ (2009)                    13

                         THOMAS, J., dissenting

cided that the Judiciary could adequately perform that
function. There is no evidence that the Framers envi­
sioned the Supremacy Clause as having a substantively
broader sweep than the proposal it replaced. And, there
can be no question that Madison’s congressional “negative”
proposal was entirely unconcerned with the dispute over
whether state courts should be required to exercise juris­
diction over federal claims. Indeed, Madison’s proposal
did not require the States to become enmeshed in any
federal business at all; it merely provided that state laws
could be directly nullified if Congress found them to be
inconsistent with the Constitution or laws of the United
States. The role of the Supremacy Clause is no different.
It does not require state courts to entertain federal causes
of action. Rather, it only requires that in reaching the
merits of such claims, state courts must decide the legal
question in favor of the “law of the Land.” Art. VI, cl. 2.
   For this reason, Representative Fisher Ames explained
during the debate over the First Judiciary Act that “[t]he
law of the United States is a rule to [state-court judges],
but no authority for them. It controlled their decisions,
but could not enlarge their powers.” 1 Annals of Congress
808 (1789) (reprint 2003). And because the Constitution
requires from state judges only an oath of “Allegiance and
not an Oath of Office,” the federal government “[c]annot
compel them to act—or to become our Officers.” Notes of
William Patterson from Speech on Judiciary Act (June 23,
1789), in 9 Documentary History of the First Federal
Congress 1789–1791, p. 477 (K. Bowling & H. Veit eds.
1988); 1 Annals of Congress 805 (remarks of Rep. Sedg­
——————
state courts, any suggestion that he drafted Article III to require state
courts to entertain federal claims, or that he advocated for the inclusion
in the Constitution of a provision guaranteeing the supremacy of
federal law as a means of accomplishing that same goal, would be
doubtful. Madison appears to have preferred that the state courts hear
as little federal business as possible.
14                      HAYWOOD v. DROWN

                         THOMAS, J., dissenting

wick, Debate of Aug. 29, 1789) (arguing that inferior fed­
eral courts should be established because state courts
“might refuse or neglect to attend to the national busi­
ness”); 10 id., at 892 (remarks of Rep. Harper) (explaining
that Congress “cannot enforce on the State courts, as a
matter of duty, a performance of the acts we confide to
them” but arguing that there was “no cause to complain”
“until they refuse to exercise” the jurisdiction granted over
federal claims).5
  The supremacy of federal law, therefore, is not im­
pugned by a State’s decision to strip its local courts of
subject-matter jurisdiction to hear certain federal claims.
Subject-matter jurisdiction determines only whether a
court has the power to entertain a particular claim—a
condition precedent to reaching the merits of a legal dis­
——————
  5 The majority contends that the Full Faith and Credit Clause and
the Privileges and Immunities Clause support its view of the Suprem­
acy Clause because each “compel[s] States to open their courts to
causes of action over which they would normally lack jurisdiction.”
Ante, at 11, n. 7 (citing Howlett v. Rose, 496 U. S. 356, 381–382 (1990)).
But the majority has it backwards. The Full Faith and Credit Clause
and the Privileges and Immunities Clause include a textual prohibition
on discrimination that the Supremacy Clause lacks. See Art. IV, §1
(“Full Faith and Credit shall be given in each State to the public Acts,
Records, and judicial Proceedings of every other State”); Art. IV, §2
(“The Citizens of each State shall be entitled to all Privileges and
Immunities of Citizens in the several States”). The Framers’ decision
to address state-to-state discrimination in these two clauses without
taking similar steps with respect to federal-state relations governed by
the Supremacy Clause aligns with reasons given for abandoning the
Articles of Confederation, see The Federalist No. 42, p. 292 (E. Bourne
ed. 1947) (J. Madison) (describing the Full Faith and Credit Clause as
“an evident and valuable improvement on the clause relating to this
subject in the articles of Confederation”), and the principle of dual
sovereignty that the Constitution preserves, see Texas v. White, 7 Wall.
700, 725 (1869). Accordingly, contrary to the majority’s supposition,
there are in fact strong “reason[s] to treat the Supremacy Clause
differently,” ante, at 11, n. 7, from the Full Faith and Credit and
Privileges and Immunities Clauses.
                 Cite as: 556 U. S. ____ (2009)           15

                    THOMAS, J., dissenting

pute. See Steel Co. v. Citizens for Better Environment, 523
U. S. 83, 94 (1998) (“Without jurisdiction the court cannot
proceed at all in any cause. Jurisdiction is power to de­
clare the law, and when it ceases to exist, the only func­
tion remaining to the court is that of announcing the fact
and dismissing the cause” (internal quotation marks
omitted)).     Although the line between subject-matter
jurisdiction over a claim and the merits of that claim can
at times prove difficult to draw, see Arbaugh v. Y & H
Corp., 546 U. S. 500, 513–515 (2006), see also Bell v. Hood,
327 U. S. 678, 682 (1946), the distinction is crucial in the
Supremacy Clause context. If the state court does not
reach the merits of the dispute for lack of statutory or
constitutional jurisdiction, the preeminence of federal law
remains undiminished.
   Accordingly, the superiority of federal law as a substan­
tive matter does not trigger an obligation on States to
keep their courts jurisdictionally neutral with respect to
federal and state-law claims. “The federal law in any field
within which Congress is empowered to legislate is the
supreme law of the land in the sense that it may supplant
state legislation in that field, but not in the sense that it
may supplant the existing rules of litigation in state
courts. Congress has full power to provide its own courts
for litigating federal rights. The state courts belong to the
States.” Brown v. Gerdes, 321 U. S. 178, 193 (1944)
(Frankfurter, J., concurring).
                             2
   The Court was originally faithful to this conception of
federal supremacy. In Claflin, the Court concluded that
because the federal statute under consideration did not
deprive the state court of jurisdiction, the state court was
competent to resolve the claim. See 93 U. S., at 136–137
(“[R]ights, whether legal or equitable, acquired under the
laws of the United States, may be prosecuted in the
16                  HAYWOOD v. DROWN

                    THOMAS, J., dissenting

United States courts, or in the State courts, competent to
decide rights of the like character and class; subject, how­
ever, to this qualification, that where a right arises under
a law of the United States, Congress may, if it see[s] fit,
give to the Federal courts exclusive jurisdiction”). But the
Court was careful to also explain that the Constitution did
not impose an obligation on the States to accept jurisdic­
tion over such claims. See id., at 137 (explaining that
there “is no reason why the State courts should not be
open for the prosecution of rights growing out of the laws
of the United States, to which their jurisdiction is compe­
tent, and not denied”). The Constitution instead left the
States with the choice—but not the obligation—to enter­
tain federal actions. See id., at 139 (“[W]here no direction
is given [from Congress] on the subject, it was assumed, in
our early judicial history, that the State courts retained
their usual jurisdiction concurrently with the Federal
Courts invested with jurisdiction in like cases”).
   Then in Second Employers’ Liability Cases, 223 U. S. 1
(1912), the Court applied the rule set forth in Claflin and
correctly rejected a Connecticut court’s refusal to enforce
the 1908 Federal Employers’ Liability Act (FELA), 45
U. S. C. §51 et seq. FELA neither provided for exclusive
federal jurisdiction nor attempted to require state courts
to entertain claims brought under it. See 223 U. S., at 54–
55. Therefore, the statute was enforceable “as of right, in
the courts of the States when their jurisdiction, as pre
scribed by local laws, is adequate to the occasion.” Id., at
55 (emphasis added). Connecticut had not deprived its
courts of subject-matter jurisdiction over FELA claims;
thus, the state court’s refusal to hear the claim was “not
because the ordinary jurisdiction of the Superior Courts,
as defined by the constitution and laws of the State, was
deemed inadequate or not adapted to the adjudication of
such a case.” Ibid. Rather, the state court took the posi­
tion that “it would be inconvenient and confusing for the
                  Cite as: 556 U. S. ____ (2009)            17

                     THOMAS, J., dissenting

same court, in dealing with cases of the same general
class, to apply in some the standards of right established
by the congressional act and in others the different stan­
dards recognized by the laws of the State.” Id., at 55–56.
   The Court’s reversal of such a decision is compatible
with the original understanding of Article III and the
Supremacy Clause. Because there was no question that
the state court had subject-matter jurisdiction under state
law to adjudicate the federal claim, id., at 57, the Court
correctly observed that the state court’s refusal to decide
the case amounted to a policy dispute with federal law:
“When Congress, in the exertion of the power confided to it
by the Constitution, adopted that [federal] act, it spoke for
all the people and all the States, and thereby established a
policy for all. That policy is as much the policy of Con­
necticut as if the act had emanated from its own legisla­
ture, and should be respected accordingly in the courts of
the State.” Ibid. It was for this specific reason, then, that
the Court rejected Connecticut’s refusal to adjudicate the
federal claim. As the Court correctly noted, the “existence
of the jurisdiction creates an implication of duty to exer­
cise it, and that its exercise may be onerous does not
militate against that implication.” Id., at 58.
   But nothing in Second Employers’ suggested that the
Supremacy Clause could pre-empt a state law that de­
prived the local court of subject-matter jurisdiction over
the federal claim. Instead, the Second Employers’ Court
took exactly the opposite position on this question: “[W]e
deem it well to observe that there is not here involved any
attempt by Congress to enlarge or regulate the jurisdiction
of state courts . . . but only a question of the duty of such a
court, when its ordinary jurisdiction as prescribed by local
laws is appropriate to the occasion.” Id., at 56–57.
   The Court again confronted this issue in Douglas v. New
York, N. H. & H. R. Co., 279 U. S. 377 (1929). There, the
Court considered whether a New York court was required
18                  HAYWOOD v. DROWN

                     THOMAS, J., dissenting

to hear a claim brought under FELA. Unlike the Con­
necticut court in Second Employers’, however, the New
York court did not have jurisdiction under state law to
entertain the federal cause of action. 279 U. S., at 386–
387. As a result, this Court upheld the state-court ruling
that dismissed the claim. The Court explained that FELA
did “not purport to require State Courts to entertain suits
arising under it, but only to empower them to do so, so far
as the authority of the United States is concerned. It may
very well be that if the Supreme Court of New York [was]
given no discretion, being otherwise competent, it would
be subject to a duty. But there is nothing in the Act of
Congress that purports to force a duty upon such Courts
as against an otherwise valid excuse.” Id., at 387–388. In
other words, because the New York court lacked subject­
matter jurisdiction under state law, it was not “otherwise
competent” to adjudicate the federal claim.
  In sum, Claflin, Second Employers’, and Douglas to­
gether establish that a state court’s inability to entertain a
federal claim because of a lack of state-law jurisdiction is
an “otherwise valid excuse” that in no way denies the
superiority of federal substantive law. It simply disables
the state court from adjudicating a claim brought under
that federal law.
                               3
  It was not until five years after Douglas that the Court
used the Supremacy Clause to strike down a state juris­
dictional statute for its failure to permit state-court adju­
dication of federal claims. See McKnett, 292 U. S. 230.
The Court started by correctly noting that it “was settled”
in Second Employers’ “that a state court whose ordinary
jurisdiction as prescribed by local laws is appropriate to
the occasion, may not refuse to entertain suits under
[FELA].” 292 U. S., at 233. Yet, even though the Alabama
court lacked such jurisdiction over the relevant federal
                  Cite as: 556 U. S. ____ (2009)           19

                     THOMAS, J., dissenting

claim pursuant to a state statute, the McKnett Court held
that the state court had improperly dismissed the federal
claim. Id., at 231–234.
   According to the Court, “[w]hile Congress has not at­
tempted to compel states to provide courts for the en­
forcement of [FELA], the Federal Constitution prohibits
state courts of general jurisdiction from refusing to do so
solely because the suit is brought under a federal law.
The denial of jurisdiction by the Alabama court is based
solely upon the source of law sought to be enforced. The
plaintiff is cast out because he is suing to enforce a federal
act. A state may not discriminate against rights arising
under federal laws.” Id., at 233–234.
   For all the reasons identified above, McKnett cannot be
reconciled with the decisions of this Court that preceded
it. Unlike the Connecticut court in Second Employers’, the
Alabama Supreme Court did not indulge its own bias
against adjudication of federal claims in state court by
refusing to hear a federal claim over which it had subject­
matter jurisdiction. Rather, like the New York court
decision affirmed in Douglas, the Alabama court’s dis­
missal merely respected a jurisdictional barrier to adjudi­
cation of the federal claim imposed by state law. The fact
that Alabama courts were competent to hear similar state­
law claims should have been immaterial. Alabama had
exercised its sovereign right to establish the subject­
matter jurisdiction of its courts. Under Claflin and its
progeny, that legislative judgment should have been up­
held.
   Despite McKnett’s infidelity to the Constitution and
more than a century of Supreme Court jurisprudence, the
Court’s later decisions have repeated McKnett’s declara­
tion that state jurisdictional statutes must be policed for
antifederal discrimination. See, e.g., Testa v. Katt, 330
U. S. 386, 394 (1947) (“It is conceded that this same type
of claim arising under Rhode Island law would be enforced
20                      HAYWOOD v. DROWN

                         THOMAS, J., dissenting

by that State’s courts. . . . Under these circumstances the
State courts are not free to refuse enforcement of petition­
ers’ claim”); Howlett v. Rose, 496 U. S. 356, 375 (1990)
(“[W]hether the question is framed in pre-emption terms,
as petitioner would have it, or in the obligation to assume
jurisdiction over a ‘federal’ cause of action, . . . the Florida
court’s refusal to entertain one discrete category of §1983
claims, when the court entertains similar state-law actions
against state defendants, violates the Supremacy Clause”).
The outcome in these cases, however, can be reconciled
with first principles notwithstanding the Court’s stated
reliance on McKnett’s flawed interpretation of the Su­
premacy Clause.6
   In Testa, the Court struck down the Rhode Island Su­
preme Court’s refusal to entertain a claim under the fed­
eral Emergency Price Control Act. There was no dispute
that “the Rhode Island courts [had] jurisdiction adequate
and appropriate under established local law to adjudicate
this action.” 330 U. S., at 394, and n. 13. The Rhode
Island court nevertheless declined to exercise that juris­
——————
  6 Other decisions also have articulated this antidiscrimination princi­
ple. See, e.g., Johnson v. Fankell, 520 U. S. 911 (1997); Missouri ex rel.
Southern R. Co. v. Mayfield, 340 U. S. 1 (1950); Herb v. Pitcairn, 324
U. S. 117 (1945); Miles v. Illinois Central R. Co., 315 U. S. 698 (1942).
The outcomes in these cases nonetheless preserved state-court jurisdic­
tional autonomy. In Johnson and Herb, the Court sustained the state­
court dismissals of the federal claims as nondiscriminatory. See
Johnson, supra, at 918–920; Herb, supra, at 123. In Mayfield, the
Court never decided whether the state court had jurisdiction over the
relevant federal claim; rather, it remanded the case to the Missouri
Supreme Court based on the state court’s possibly erroneous interpre­
tation of federal law at issue in that case. See 340 U. S., at 4–5.
Finally, in Miles, the Court struck down a Tennessee decision that
enjoined a citizen of that State from pursuing a FELA action in Mis­
souri state court “on grounds of inequity.” 315 U. S., at 702. The Court
correctly held that, so long as jurisdiction existed under Missouri law,
the Tennessee court could not rely on its own notions of “inequity” to
thwart the vindication of a federal right in state court. Ibid.
                     Cite as: 556 U. S. ____ (2009)                   21

                         THOMAS, J., dissenting

diction under its decision in Robinson v. Norato, 71 R. I.
256, 258, 43 A. 2d 467, 468 (1945), which had relied on a
“universally acknowledged” doctrine “of private interna­
tional law” as a basis for refusing to adjudicate federal
“penal” claims. Because the Rhode Island Supreme Court
had invoked this common-law doctrine despite the exis­
tence of state-law statutory jurisdiction over the federal
claims, this Court correctly ruled that the state court’s
“policy against enforcement . . . of statutes of other states
and the United States which it deems penal, [could not] be
accepted as a ‘valid excuse.’ ” 330 U. S., at 392–393.
   Testa thus represents a routine application of the rule of
law set forth in Second Employers’: As long as jurisdiction
over a federal claim exists as a matter of state law, state­
court judges cannot sua sponte refuse to enforce federal
law because they disagree with Congress’ decision to allow
for adjudication of certain federal claims in state court.
See 330 U. S., at 393 (“[A] state court cannot ‘refuse to
enforce the right arising from the law of the United States
because of conceptions of impolicy or want of wisdom on
the part of Congress in having called into play its lawful
powers’ ” (quoting Minneapolis & St. Louis R. Co. v. Bom
bolis, 241 U. S. 211, 222 (1916)).7
——————
  7 Despite suggestions to the contrary, see ante, at 5; Howlett v. Rose,
496 U. S. 356 (1990), the Court’s decision in Bombolis, 241 U. S. 211,
which held that the Seventh Amendment does not require a unanimous
jury verdict when federal civil claims are adjudicated in state court,
provides no support for the antidiscrimination principle. As quoted
above, the Court (in dicta) accurately summarized the holding of
Second Employers’. See 241 U. S., at 222. The Court also reiterated
that before a state court owes a duty to enforce federal law, it must
have subject-matter jurisdiction over the claim under state law. See
id., at 221 (“[L]awful rights of the citizen, whether arising from a
legitimate exercise of state or national power . . . are concurrently
subject to be enforced in the courts of the State or nation when such
rights come within the general scope of the jurisdiction conferred upon
such courts by the authority, State or nation, creating them”); id., at
22                      HAYWOOD v. DROWN

                        THOMAS, J., dissenting

   In Howlett, the Court likewise correctly struck down a
Florida Supreme Court decision affirming the dismissal of
a §1983 suit on state-law sovereign immunity grounds.
See 496 U. S., at 361, 375–381. The Florida court had
interpreted the State’s statutory “waiver of sovereign
immunity” not to extend to federal claims brought in state
court. Id., at 361 (citing Fla. Stat. §768.28 (1989)). Ac­
cording to the state court, absent a statutory waiver,
Florida’s pre-existing common-law sovereign immunity
rule provided a “blanket immunity on [state] governmen­
tal entities from federal civil rights actions under §1983”
brought in Florida courts. 496 U. S., at 364. Based on
this rule, the Florida Supreme Court affirmed the dis­
missal with prejudice of the §1983 suit against the state
officials. See id., at 359; see also Howlett v. Rose, 537
So. 2d 706, 708 (Fla. App. 1989) (concluding that Florida’s
“common law immunity” rule barred “the use of its courts
for suits against the state in those state courts”).
   No antidiscrimination rule was required to strike down
the Florida Supreme Court’s decision. Even though sev­
eral Florida courts had concluded that the defense of
sovereign immunity was jurisdictional, see 496 U. S., at
361, n. 5, “[t]he force of the Supremacy Clause is not so
weak that it can be evaded by mere mention of the word
‘jurisdiction,’ ” id., at 382–383. That is, state courts cannot
evade their obligation to enforce federal law by simply
characterizing a statute or common-law rule as “jurisdic­
tional”; the state law must in fact operate in a jurisdic­
tional manner. No matter where the line between subject­
matter jurisdiction and the merits is drawn, see supra, at
——————
222 (explaining that state courts are “charged with the duty to safe­
guard and enforce the right of every citizen without reference to the
particular exercise of governmental power from which the right may
have arisen, if only the authority to enforce such right comes generally
within the scope of the jurisdiction conferred by the government creat­
ing them”).
                  Cite as: 556 U. S. ____ (2009)            23

                     THOMAS, J., dissenting

14, Florida’s “common law immunity” rule crossed it.
  First, because the Florida Supreme Court had dismissed
the §1983 lawsuit with prejudice, its decision was on the
merits. Cf. Semtek Int’l Inc. v. Lockheed Martin Corp., 531
U. S. 497, 505 (2001) (“ ‘With prejudice’ is an acceptable
form of shorthand for ‘an adjudication upon the merits’ ”
(quoting 9 C. Wright, A. Miller, & E. Cooper, Federal
Practice and Procedure §2373, p. 396, n. 4 (1981))). Sec­
ond, Florida’s sovereign immunity rule violated the Su­
premacy Clause by operating as a state-law defense to a
federal law. See Martinez v. California, 444 U. S. 277,
284, n. 8 (1980) (“ ‘[P]ermitt[ing] a state immunity defense
to have controlling effect’ ” over a federal claim violates the
Supremacy Clause). Resolving a federal claim with pre­
clusive effect based on a state-law defense is far different
from simply closing the door of the state courthouse to
that federal claim. The first changes federal law by deny­
ing relief on the merits; the second merely dictates the
forum in which the federal claim will be heard.
  In the end, of course, “the ultimate touchstone of consti­
tutionality is the Constitution itself and not what we have
said about it.” Graves v. New York ex rel. O’Keefe, 306
U. S. 466, 491–492 (1939) (Frankfurter, J., concurring).
And contrary to McKnett, the Constitution does not re­
quire state courts to give equal billing to state and federal
claims. To read the Supremacy Clause to include an anti­
discrimination principle undermines the compromise that
shaped Article III and contradicts the original understand­
ing of Constitution. There is no justification for preserv­
ing such a principle. But even if the Court chooses to
adhere to the antidiscrimination rule as part of the Su­
premacy Clause inquiry, the rule’s infidelity to the text,
structure, and history of the Constitution counsels against
extending the principle any further than our precedent
requires. Cf. United States v. Lopez, 514 U. S. 549, 584–
585 (1995) (THOMAS, J., concurring); see infra, at 27–33.
24                      HAYWOOD v. DROWN 


                         THOMAS, J., dissenting


                               B

  Although the Supremacy Clause does not, on its own
force, pre-empt state jurisdictional statutes of any kind, it
may still pre-empt state law once Congress has acted.
Federal law must prevail when Congress validly enacts a
statute that expressly supersedes state law, see Sprietsma
v. Mercury Marine, 537 U. S. 51, 62–63 (2002); United
States v. Locke, 529 U. S. 89, 109 (2000), or when the state
law conflicts with a federal statute, see American Tele
phone & Telegraph Co. v. Central Office Telephone, Inc.,
524 U. S. 214 (1998); Florida Lime & Avocado Growers,
Inc. v. Paul, 373 U. S. 132 (1963). NYCLA §24 does not
fall prey to either category of pre-emption.8
  First, federal law does not expressly require New York
courts to accept jurisdiction over §1983 suits. Under
§1983, any state official who denies “any citizen of the
United States or other person within the jurisdiction
thereof . . . any rights, privileges, or immunities secured
by the Constitution and laws, shall be liable to the party
injured in an action at law, suit in equity, or other proper
proceeding for redress.” The statute addresses who may
sue and be sued for violations of federal law. But it in­
——————
   8 Because 42 U. S. C. §1983 does not pre-empt NYCLA §24, there is

no need to reach the more difficult question of whether Congress has
the delegated authority under the Constitution to require state courts
to entertain a federal cause of action. Compare Printz v. United States,
521 U. S. 898, 907 (1997) (suggesting that Congress’ authority in this
regard was “perhaps implicit in one of the provisions of the Constitu­
tion [Article III, §1], and was explicit in another [Article VI, cl. 2]”);
Prakash, Field Office Federalism, 79 Va. L. Rev. 1957, 2032 (1993) (“As
a matter of original understanding, the Founding Generation under­
stood that state courts could be commandeered to enforce federal law”),
with Prigg v. Pennsylvania, 16 Pet. 539, 615 (1842) (concluding that
state courts could not “be compelled to enforce” the 1793 Fugitive Slave
Act); Collins 45 (concluding as an original matter that “states did not
have to accept unwanted federal civil and criminal judicial business,
and that Congress could not compel them to do so”).
                     Cite as: 556 U. S. ____ (2009)                   25

                         THOMAS, J., dissenting

cludes no substantive command requiring New York to
provide a state judicial forum to a §1983 plaintiff. See
Felder v. Casey, 487 U. S. 131, 158 (1988) (O’Connor, J.,
dissenting) (“Section 1983 . . . creates no substantive
law. . . . Its purpose, as we have repeatedly said, ‘was to
interpose the federal courts between the States and the
people, as guardians of the people’s federal rights’ ” (quot­
ing Patsy v. Board of Regents of Fla., 457 U. S. 496, 503
(1982))). Like FELA, therefore, §1983 does not “enlarge or
regulate the jurisdiction of state courts.” Second Employ
ers’, 223 U. S., at 56.9
   Second, NYCLA §24 does not conflict with §1983. See
Wyeth v. Levine, 555 U. S. ___, ___ (2009) (slip op., at 9)
(THOMAS, J., concurring in judgment) (explaining that the
Court has alternatively described the standard for conflict
pre-emption as “physical impossibility” and “direct con­
flict” (citations omitted)). As explained above, Congress
did not grant §1983 plaintiffs a “right” to bring their
claims in state court or “guarantee” that the state forum
would remain open to their suits. See id., at ___ (slip op.,
at 12). Moreover, Congress has created inferior federal
courts that have the power to adjudicate all §1983 actions.
And this Court has expressly determined that §1983
plaintiffs do not have to exhaust state-court remedies
before proceeding in federal court. See Patsy, supra, at
516.
——————
  9 The history surrounding §1983’s enactment also supports this con­
clusion. See Felder v. Casey, 487 U. S. 131, 158 (1988),(O’Connor, J.,
dissenting) (“[T]he original version of §1983 provided that the federal
courts would have exclusive jurisdiction of actions arising under it.
This fact is conclusive proof that the Congress which enacted §1983
over 100 years ago, could not possibly have meant thereby to alter the
operation of state courts in any way . . . . Abandoning the rule of
exclusive federal jurisdiction over §1983 actions, and thus restoring the
tradition of concurrent jurisdiction . . . did not leave behind a pre­
emptive grin without a statutory cat” (internal quotation marks and
citations omitted)).
26                  HAYWOOD v. DROWN

                    THOMAS, J., dissenting

   Therefore, even if every state court closed its doors to
§1983 plaintiffs, the plaintiffs could proceed with their
claims in the federal forum. See, e.g., Felder, supra, at 160
(O’Connor, J., dissenting) (“Every plaintiff has the option
of proceeding in federal court, and the Wisconsin statute
has not the slightest effect on that right”). And because
the dismissal of §1983 claims from state court pursuant to
NYCLA §24 is for lack of subject-matter jurisdiction, see
supra, at 8–9, it has no preclusive effect on claims refiled
in federal court, see Allen v. McCurry, 449 U. S. 90, 94,
105 (1980) (requiring “a final judgment on the merits”
before a §1983 would be barred in federal court under
the doctrine of claim preclusion), and thus does not alter
the substance of the federal claim.           Any contention
that NYCLA §24 conflicts with §1983 therefore would be
misplaced.
   The Court nevertheless has relied on an expansive
brand of “conflict” pre-emption to strike down state-court
procedural rules that are perceived to “burde[n] the exer­
cise of the federal right” in state court. Felder, 487 U. S.,
at 141. In such cases, the Court has asked if the state-law
rule, when applied “to §1983 actions brought in state
courts [is] consistent with the goals of the federal civil
rights laws, or does the enforcement of such a requirement
instead ‘stand as an obstacle to the accomplishment and
execution of the full purposes and objectives of Congress’?”
See id., at 138 (quoting Hines v. Davidowitz, 312 U. S. 52,
67 (1941)). There has been no suggestion in this case,
however, that NYCLA §24 is a procedural rule that must
be satisfied in order to bring the §1983 action in state
court. See supra, at 8–9; infra, at 27; see also ante, at 13,
n. 9. As explained above, petitioner’s claim was not proce­
durally deficient; the state court simply lacked the power
to adjudicate the claim. See supra, at 8–9. Thus, the
Felder line of cases is inapplicable to this case.
   But even if there were such a claim made in this case,
                  Cite as: 556 U. S. ____ (2009)           27

                     THOMAS, J., dissenting

the Supremacy Clause supplies this Court with no author­
ity to pre-empt a state procedural law merely because it
“burdens the exercise” of a federal right in state court.
“Under the Supremacy Clause, state law is pre-empted
only by federal law ‘made in Pursuance’ of the Constitu­
tion, Art. VI, cl. 2—not by extratextual considerations of
the purposes underlying congressional inaction,” such as a
desire to ensure that federal law is not burdened by state­
law procedural obligations. Wyeth, 555 U. S., at ___ (slip
op., at 23) (THOMAS, J., concurring in judgment). A sweep­
ing approach to pre-emption based on perceived congres­
sional purposes “leads to the illegitimate—and thus, un­
constitutional—invalidation of state laws.” Id., at __ (slip
op., at 24). I cannot agree with the approach employed in
Felder “that pre-empts state laws merely because they
‘stand as an obstacle to the accomplishment and execution
of the full purposes and objectives’ of federal law . . . as
perceived by this Court.” 555 U. S., at ___ (slip op., at 24).
                             III
  Even accepting the entirety of the Court’s precedent in
this area of the law, however, I still could not join the
majority’s resolution of this case as it mischaracterizes
and broadens this Court’s decisions. The majority con­
cedes not only that NYCLA §24 is jurisdictional, but that
the statute is neutral with respect to federal and state
claims. Nevertheless, it concludes that the statute vio­
lates the Supremacy Clause because it finds that “equality
of treatment does not ensure that a state law will be
deemed a neutral rule of judicial administration and
therefore a valid excuse for refusing to entertain a federal
cause of action.” Ante, at 8–9. This conclusion is incorrect
in light of Court precedent for several reasons.
                         A
  The majority mischaracterizes this Court’s precedent
28                  HAYWOOD v. DROWN

                    THOMAS, J., dissenting

when it asserts that jurisdictional neutrality is “the be­
ginning, not the end, of the Supremacy Clause analysis.”
Ante, at 9–10. As explained above, see supra, at 10–23,
“subject to only one limitation, each State of the Union
may establish its own judicature, distribute judicial power
among the courts of its choice, [and] define the conditions
for the exercise of their jurisdiction and the modes of their
proceeding, to the same extent as Congress is empowered
to establish a system of inferior federal courts within the
limits of federal judicial power.” Brown, 321 U. S., at 188
(Frankfurter, J., concurring). That “one limitation” is the
neutrality principle that the Court has found in the Su­
premacy Clause. See id., at 189 (“The only limitation
upon the freedom of a State to define the jurisdiction of its
own courts is that . . . [it] must treat litigants under the
Federal act as other litigants are treated” (internal quota­
tion marks omitted)); Herb v. Pitcairn, 324 U. S. 117, 123
(1945) (“The freedom of the state courts so to decide is, of
course, subject to the qualification that the cause of action
must not be discriminated against because it is a federal
one”). Here, it is conceded that New York has deprived its
courts of subject-matter jurisdiction over a particular class
of claims on terms that treat federal and state actions
equally. See ante, at 1–2, 8–10. That is all this Court’s
precedent requires. See supra, at 9, 18–19.
   The majority’s assertion that jurisdictional neutrality is
not the touchstone because “[a] jurisdictional rule cannot
be used as a device to undermine federal law, no matter
how even-handed it may appear,” ante, at 9, reflects a
misunderstanding of the law. A jurisdictional statute
simply deprives the relevant court of the power to decide
the case altogether. See 10A C. Wright, A. Miller, & M.
Kane, Federal Practice and Procedure §2713, p. 239 (3d
ed. 1998) (“If the court has no jurisdiction, it has no power
to enter a judgment on the merits and must dismiss the
action”); Restatement (Second) of Judgments §11, p. 108
                      Cite as: 556 U. S. ____ (2009)                     29

                          THOMAS, J., dissenting

(1980) (defining subject-matter jurisdiction as a court’s
“authority to adjudicate the type of controversy involved in
the action”). Such a statute necessarily operates without
prejudice to the adjudication of the matter in a competent
forum. See supra, at 14–15. Jurisdictional statutes there­
fore by definition are incapable of undermining federal
law. NYCLA §24 no more undermines §1983 than the
amount-in-controversy requirement for federal diversity
jurisdiction undermines state law. See 28 U. S. C. §1332.
The relevant law (state or federal) remains fully operative
in both circumstances. The sole consequence of the juris­
dictional barrier is that the law cannot be enforced in one
particular judicial forum.10
  As a result, the majority’s focus on New York’s reasons
for enacting this jurisdictional statute is entirely mis­
——————
  10 If by asserting that state law is not permitted to “undermine fed­
eral law,” ante, at 9, the majority instead is arguing that NYCLA §24 is
a procedural rule that too heavily “burdens the exercise of the federal
right” in state court, see Felder, 487 U. S., at 141, its argument is
equally misplaced. First, the majority concedes that NYCLA §24 is not
a state procedural rule. See ante, at 12, n. 8. Second, applying the
reasoning of Felder to a jurisdictional statute like NYCLA §24 would
overrule all of the Court’s decisions upholding state laws that decline
jurisdiction over federal claims, and would virtually ensure that in
future cases, no state jurisdictional rule will be upheld as constitu­
tional. By simply rendering a federal claim noncognizable in state
court, a statute depriving a state court of subject-matter jurisdiction
(even under the terms and conditions permitted by this Court’s prece­
dent) will always violate Felder’s command that a state rule must not
undermine the “remedial objectives” of a federal claim, see 487 U. S., at
138. The jurisdictional statute also will unavoidably implicate Felder’s
concern that a state rule should not inevitably produce a different
outcome depending on whether a claim is asserted in state or federal
court, see ibid. A state jurisdictional statute necessarily will result in a
different outcome in state court, where it will cause dismissal of the
federal claim, than in federal court, where that claim will be heard. It
is for this reason that the Court has been careful to keep its examina­
tion of state jurisdictional statutes and state procedural rules in differ­
ent categories.
30                  HAYWOOD v. DROWN

                    THOMAS, J., dissenting

placed. See ante, at 7–8. The States “remain independent
and autonomous within their proper sphere of authority.”
Printz v. United States, 521 U. S. 898, 928 (1997). New
York has the organic authority, therefore, to tailor the
jurisdiction of state courts to meet its policy goals. See
Fay v. Noia, 372 U. S. 391, 466–467 (1963) (Harlan, J.,
dissenting) (“The right of the State to regulate its own
procedures governing the conduct of litigants in its courts,
and its interest in supervision of those procedures, stand
on the same constitutional plane as its right and interest
in framing ‘substantive’ laws governing other aspects of
the conduct of those within its borders”).
   It may be true that it was “Congress’ judgment that all
persons who violate federal rights while acting under color
of state law shall be held liable for damages.” Ante, at 7–
8. But Congress has not enforced that judgment by statu­
torily requiring the States to open their courts to all §1983
claims. See n. 8, supra. And this Court has “never held
that state courts must entertain §1983 suits.” National
Private Truck Council, Inc. v. Oklahoma Tax Comm’n, 515
U. S. 582, 587, n. 4 (1995). Our decisions have held only
that the States cannot use jurisdictional statutes to dis­
criminate against federal claims. Because NYCLA §24
does not violate this command, any policy-driven reasons
for depriving jurisdiction over a “federal claim in addition
to an identical state claim,” ante, at 8, are irrelevant for
purposes of the Supremacy Clause.
   This Court’s decision in Howlett is not to the contrary.
Despite the majority’s assertion, Howlett does not stand
for the proposition “that a State cannot employ a jurisdic­
tional rule ‘to dissociate itself from federal law because of
disagreement with its content or a refusal to recognize the
superior authority of its source.’ ” Ante, at 6 (quoting
Howlett, 496 U. S., at 371). As an initial matter, the ma­
jority lifts the above quotation—which was merely part of
a passage explaining that a “State may not discriminate
                  Cite as: 556 U. S. ____ (2009)           31

                     THOMAS, J., dissenting

against federal causes of action,” id., at 372—entirely out
of context. Howlett’s reiteration of McKnett’s neutrality
command, which is all the selected quotation reflects, see
496 U. S., at 372–373, offers no refuge to the majority in
light of its concession that NYCLA §24 affords “equal
treatment” to “federal and state claims.” Ante, at 8.
   Howlett instead stands for the unremarkable proposi­
tion that States may not add immunity defenses to §1983.
See ante, at 7, n. 5 (explaining that Howlett held that “a
Florida school board could [not] assert a state-law immu­
nity defense in a §1983 action brought in state court”
because “the ‘elements of, and the defenses to, a federal
cause of action are defined by federal law’ ” (quoting 496
U. S., at 375)). A state law is not jurisdictional just be­
cause the legislature has “denominated” it as such. Id., at
381. As the majority observes, the State’s “invocation of
‘jurisdiction’ ” cannot “trump” the “Supremacy Clause
inquiry,” ante, at 11–12. The majority, therefore, is cor­
rect that a state court’s decision “to nullify a federal right
or cause of action [that it] believe[s] is inconsistent with
[its] local policies” cannot evade the Supremacy Clause by
hiding behind a jurisdictional label, ante, at 6, because
“the Supremacy Clause cannot be evaded by formalism,”
ante, at 13. Rather, a state statute must in fact operate
jurisdictionally: It must deprive the court of the power to
hear the claim and it must not preclude relitigation of the
action in a proper forum. See supra, at 28–29. Howlett
proved the point by striking down a state-law immunity
rule that bore the jurisdictional label but operated as a
defense on the merits and provided for the dismissal of the
state court action with prejudice. See 496 U. S., at 359;
supra, at 22–23.
   But the majority’s axiomatic refrain about jurisdictional
labels is entirely unresponsive to the issue before the
Court—i.e., whether NYCLA §24 operates jurisdictionally.
Unlike the Florida immunity rule in Howlett, NYCLA §24
32                   HAYWOOD v. DROWN

                     THOMAS, J., dissenting

is not a defense to a federal claim and the dismissal it
authorizes is without prejudice. See 9 N. Y. 3d 481, 490,
881 N. E. 2d 180, 186 (2007) (explaining that “the Legisla­
ture did nothing more than exercise its prerogative to
establish the subject matter jurisdiction of state courts”
and that “litigants like plaintiff can use the federal courts
to pursue section 1983 claims” against correction officers).
For this reason, NYCLA §24 is not merely “denominated”
as jurisdictional—it actually is jurisdictional. The New
York courts, therefore, have not declared a “category” of
§1983 claims to be “ ‘frivolous’ ” or to have “ ‘no merit’ ” in
order to “ ‘relieve congestion’ ” in the state-court system.
See ante, at 7–8 (quoting Howlett, supra, at 380). These
courts have simply recognized that they lack the power to
adjudicate this category of claims regardless of their
merit.
   The majority’s failure to grapple with the clear differ­
ences between the immunity rule at issue in Howlett and
NYCLA §24 proves that its decision is untethered from
precedent. And more broadly, the majority’s failure to
account for the important role of claim preclusion in
evaluating whether a statute is jurisdictional undermines
the important line drawn by this Court’s decisions be­
tween subject-matter jurisdiction and the merits. See
Marrese v. American Academy of Orthopaedic Surgeons,
470 U. S. 373, 382 (1985) (“With respect to matters that
were not decided in the state proceedings . . . claim preclu­
sion generally does not apply where ‘the plaintiff was
unable to . . . seek a remedy because of the limitations on
the subject matter jurisdiction of the courts’ ” (quoting
Restatement (Second) of Judgments §26(1)(c)(1982))); see
also Arbaugh, 546 U. S., at 514–516; Steel Co., 523 U. S.,
at 94.
   The majority’s principal response is that NYCLA §24 “is
effectively an immunity statute cloaked in jurisdictional
garb.” Ante, at 12. But this curious rejoinder resurrects an
                      Cite as: 556 U. S. ____ (2009)                    33

                         THOMAS, J., dissenting

argument that the majority abandons earlier in its own
opinion. See ante, at 7, n. 5. The majority needs to choose.
Either it should definitively commit to making the impos­
sible case that a statute denying state courts the power to
entertain a claim without prejudice to its reassertion in
federal court is an immunity defense in disguise, or it
should clearly explain why some other aspect of Howlett
controls the outcome of this case. This Court has required
Congress to speak clearly when it intends to “upset the
usual constitutional balance of federal and state powers.”
Gregory, 501 U. S., at 460. It should require no less of
itself.
   At bottom, the majority’s warning that upholding New
York’s law “would permit a State to withhold a forum for
the adjudication of any federal cause of action with which
it disagreed as long as the policy took the form of a juris­
dictional rule” is without any basis in fact. Ante, at 13,
n. 9. This Court’s jurisdictional neutrality command al­
ready guards against antifederal discrimination. A deci­
sion upholding NYCLA §24, which fully adheres to that
rule, would not “circumvent our prior decisions.” Ibid. It
simply would adhere to them.11
——————
   11 The majority also suggests that allowing jurisdictional neutrality to

be the test “would create a blind spot in the Supremacy Clause” be­
cause a procedural rule that too heavily burdens a federal cause of
action would be struck down as unconstitutional while “a State could
express its disagreement with (and even open hostility to) a federal
cause of action, declare a desire to thwart its enforcement, and achieve
that goal by removing the disfavored category of claims from its courts’
jurisdiction.” Ante, at 12, n. 8. This is incorrect for at least two rea­
sons. First, as explained above, a State may permissibly register its
hostility to federal law only by subjecting analogous state-law claims to
equally disfavored treatment. See supra, at 19–20. Hostility to federal
law is thus irrelevant under this Court’s precedent—the Supremacy
Clause is concerned only with whether there is antifederal discrimina­
tion. Second, the majority obscures important differences between
procedural rules, like the notice-of-claim rule at issue in Felder, and
neutral jurisdictional statutes like NYCLA §24. Unlike a neutral
34                      HAYWOOD v. DROWN

                        THOMAS, J., dissenting

                               B
   The majority also incorrectly concludes that NYCLA §24
is not a neutral jurisdictional statute because it applies to
a “narrow class of defendants,” ante, at 7, and because
New York courts “hear the lion’s share of all other §1983
actions,” ante, at 12. A statute’s jurisdictional status does
not turn on its narrowness or on its breadth. See Ar
baugh, supra, at 515, n. 11. Rather, as explained above, a
statute’s jurisdictional status turns on the grounds on
which the state-law dismissal rests and the consequences
that follow from such rulings. No matter how narrow the
majority perceives NYCLA §24 to be, it easily qualifies as
jurisdictional under this established standard. Accord­
ingly, it is immaterial that New York has chosen to allow
its courts of general jurisdiction to entertain §1983 actions
against certain categories of defendants but not others
(such as correction officers), or to entertain §1983 actions
against particular defendants for only certain types of
relief.
   Building on its assumption that a statute’s jurisdictional
status turns on its scope, the majority further holds that
“having made the decision to create courts of general
jurisdiction that regularly sit to entertain analogous suits,
——————
jurisdictional statute, which merely prevents a state court from enter­
taining a federal claim, failure to comply with a state procedural rule
will result in dismissal of a federal claim with prejudice. See Felder,
487 U. S., at 151 (explaining that the State’s “outcome-determinative
law must give way when a party asserts a federal right in state court”).
Contrary to the majority’s assertion, therefore, it is not that state
courts with “unconstitutionally burdensome procedural rules did not go
far enough”—it is instead that they went too far by placing an insur­
mountable procedural hurdle in the plaintiff’s path that led to a judg­
ment against him on the merits. Ante, at 12, n. 8. As a result, the
Court’s assessment of whether a state procedural rule too heavily
burdens a federal right does not have any bearing on the Court’s
continued adherence to the neutrality principle as the sole determinant
in evaluating state-law jurisdictional statutes.
                 Cite as: 556 U. S. ____ (2009)           35

                    THOMAS, J., dissenting

New York is not at liberty to shut the courthouse door to
federal claims that it considers at odds with its local pol­
icy.” Ante, at 11. But whether two claims are “analogous”
is relevant only for purposes of determining whether a
state jurisdictional statute discriminates against federal
law. This inquiry necessarily requires an evaluation of
the similarities between federal and state law claims to
assess whether state-court jurisdiction is being denied to a
federal claim simply because of its federal character.
   In contrast, the majority limits its analysis to state-law
claims, finding discrimination based solely on the fact that
state law provides jurisdiction in state court for claims
against state officials who serve in “analogous” roles to the
correction officers. See ante, at 10. The majority’s inquiry
is not probative of antifederal discrimination, which is the
concern that first led this Court in McKnett to find a Su­
premacy Clause limitation on state-court jurisdictional
autonomy. Consequently, there is no support for the
majority’s assertion that New York’s decision to treat
police officers differently from correction officers for pur­
poses of civil litigation somehow violates the Constitution.
See ante, at 10.
   Worse still, the majority concludes that §1983 claims for
damages against “other state officials” are “sufficiently
analogous to petitioner’s §1983 claims” to trigger a Su­
premacy Clause violation. Ante, at 10–11, and n. 6. Un­
der this reasoning, if a State grants its trial courts juris­
diction to hear §1983 claims for damages against any state
official, the State’s decision to deny those courts the power
to entertain some narrower species of §1983 claims—even
on jurisdictionally neutral terms—a fortiori violates the
Supremacy Clause. The majority’s assurance that its
holding is applicable only to New York’s “unique scheme”
thus rings hollow. Ante, at 12. The majority is forcing
States into an all-or-nothing choice that neither the Con­
stitution nor this Court’s decisions require. See FERC v.
36                   HAYWOOD v. DROWN

                      THOMAS, J., dissenting

Mississippi, 456 U. S. 742, 774, n. 4 (1982) (Powell, J.,
concurring in part and dissenting in part) (“It would not be
open to us to insist on adjudication in a state court of a
federal claim arising beyond the jurisdiction of the local
court” (internal quotation marks omitted)).
   Indeed, the majority’s novel approach breaks the prom­
ise that the States still enjoy “ ‘great latitude . . . to estab­
lish the structure and jurisdiction of their own courts.’ ”
Ante, at 10 (quoting Howlett, 496 U. S., at 372). It cannot
be that New York has forsaken the right to withdraw a
particular class of claims from its courts’ purview simply
because it has created courts of general jurisdiction that
would otherwise have the power to hear suits for damages
against correction officers. The Supremacy Clause does
not fossilize the jurisdiction of state courts in their original
form. Under this Court’s precedent, States remain free to
alter the structure of their judicial system even if that
means certain federal causes of action will no longer be
heard in state court, so long as States do so on nondis­
criminatory terms. See Printz, 521 U. S., at 906, n. 1.
(explaining that “the States obviously regulate the ‘ordi­
nary jurisdiction’ of their courts”); Johnson v. Fankell, 520
U. S. 911, 922, n. 13 (1997) (“We have made it quite clear
that it is a matter for each State to decide how to structure
its judicial system”). Today’s decision thus represents a
dramatic and unwarranted expansion of this Court’s
precedent.
                             IV
  “[I]n order to protect the delicate balance of power man­
dated by the Constitution, the Supremacy Clause must
operate only in accordance with its terms.” Wyeth, 555
U. S., at ___ (slip op., at 3) (THOMAS, J., concurring in
judgment). By imposing on state courts a duty to accept
subject-matter jurisdiction over federal §1983 actions, the
Court has stretched the Supremacy Clause beyond all
                 Cite as: 556 U. S. ____ (2009)           37

                    THOMAS, J., dissenting

reasonable bounds and upended a compromise struck by
the Framers in Article III of the Constitution. Further­
more, by declaring unconstitutional even those laws that
divest state courts of jurisdiction over federal claims on a
non-discriminatory basis, the majority has silently over­
turned this Court’s unbroken line of decisions upholding
state statutes that are materially indistinguishable from
the New York law under review. And it has transformed a
single exception to the rule of state judicial autonomy into
a virtually ironclad obligation to entertain federal busi­
ness. I respectfully dissent.